Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 06, 2019

The Court of Appeals hereby passes the following order:

A19A2429. LA FIESTA MEXICAN RESTAURANT #6, INC. et al. v. NATHAN
    GRAU.

      Plaintiff Nathan Grau filed this civil action against defendants RLH Atlanta,
LLC; Carlos Hernandez, Sr.; Maria Munoz; and several John Doe defendants.1
Hernandez and Munoz filed a motion to dismiss the claims against them, which RLH
Atlanta later joined. After the trial court denied the motion to dismiss, Grau amended
his complaint to add La Fiesta Mexican Restaurant # 6, Inc. as a defendant.
Hernandez and Munoz thereafter filed an application for interlocutory review of the
denial of their motion to dismiss, which we granted. See Hernandez v. Grau,
No. A19I0228 (May 14, 2019). On the same day that we granted Hernandez’s and
Munoz’s interlocutory application, the parties filed, in the trial court, a consent
motion to dismiss without prejudice defendants RLH Atlanta, Hernandez, and Munoz,
which the trial court granted on May 15, 2019. On May 17, 2019, an attorney
purporting to represent “Defendants” filed the instant notice of appeal, referencing
our order granting the interlocutory application in Case No. A19I0228. We lack
jurisdiction.
      To the extent that the May 17 notice of appeal is filed on behalf of RLH
Atlanta, Hernandez, and/or Munoz, the appeal is moot, given their dismissal from this
action. See Hughes v. Ga. Dept. of Corrections, 267 Ga. App. 440, 443 (2) (600
SE2d 383) (2004) (“An issue is moot when a determination is sought on a matter


      1
       The current record on appeal contains no indication that any of the John Doe
defendants has been identified or served.
which, when rendered, cannot have any practical effect on the existing controversy.”)
(punctuation omitted); see also Jayko v. State, 335 Ga. App. 684, 685 (782 SE2d 788)
(2016) (“Mootness is a jurisdictional matter. When the remedy sought in litigation
no longer benefits the party seeking it, the case is moot and must be dismissed.”)
(citation and punctuation omitted). To the extent that the notice of appeal is filed on
behalf of La Fiesta Mexican Restaurant # 6, it is without effect, as that defendant was
not a party to the motion to dismiss or to the ensuing interlocutory application. See
OCGA § 5-6-34 (b) (after an application for interlocutory appeal is granted, “the
applicant, to secure a review of the issues, may file a notice of appeal”) (emphasis
supplied).
      For each of the above reasons, this appeal is hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/06/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.